FILED
                            NOT FOR PUBLICATION                              MAR 12 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN LEONARD CALVERT,                            No. 12-35169

              Petitioner - Appellant,            D.C. No. 3:09-cv-00213-JE

  v.
                                                 MEMORANDUM *
J. E. THOMAS, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                       Argued and Submitted March 5, 2013
                                Portland, Oregon

Before: TASHIMA, CLIFTON, and BEA, Circuit Judges.

       John Calvert appeals the district court’s denial of his 28 U.S.C. § 2241

habeas petition. We have jurisdiction under 28 U.S.C. § 1291 and § 2253(a), and

we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Calvert challenges the decision of the Bureau of Prisons not to grant him

prior-custody credit, against his 270 month federal sentence, for time he served in

Washington state custody before his federal sentence was imposed. His claim fails.

      First, the Bureau of Prisons had the authority to calculate prior-custody

credit, and was not bound by the sentencing court’s recommendation. See United

States v. Wilson, 503 U.S. 329, 333-35 (1992); Taylor v. Reno, 164 F.3d 440, 446

(9th Cir. 1998).

      Second, pursuant to 18 U.S.C. § 3585(b), the Bureau properly denied

Calvert’s request because that time had already been credited against his state

sentence. Wilson, 503 U.S. at 333.

      Nothing in our decision suggests that Calvert cannot seek an adjustment of

his sentence with the original sentencing court. The government indicated that it

would not object to the sentencing court considering whether Calvert’s sentence

should be corrected in light of the Bureau’s calculation of Calvert’s projected

release date and the conclusion of these proceedings.


      AFFIRMED.




                                          2